Citation Nr: 0804178	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO. 04-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for scar, chin.

2. Entitlement to an initial compensable disability rating 
for scar, left side (claimed as right side).

3. Entitlement to an initial compensable disability rating 
for scar, right hand.

4. Entitlement to an initial compensable disability rating 
for scar, right shoulder.

5. Entitlement to an initial compensable disability rating 
for scar, right leg.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

The veteran's service-connected scars of the chin, left side, 
right hand, right shoulder and right leg are all superficial, 
well-healed, nondisfiguring, small scars that are not painful 
and do not result in limitation of motion


CONCLUSIONS OF LAW

1. The criteria for assignment of a compensable disability 
rating for scar, chin, have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7803-7804 
(2002) and 7801-7804, 7819 (2007).

2. The criteria for assignment of a compensable disability 
rating for scar, left side (claimed as right side), have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Codes 7803-7804 (2002) and 7801-7804, 7819 (2007).

3. The criteria for assignment of a compensable disability 
rating for scar, right hand, have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7803-7804 
(2002) and 7801-7804, 7819 (2007).

4. The criteria for assignment of a compensable disability 
rating for scar, right shoulder, have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 
7803-7804 (2002) and 7801-7804, 7819 (2007).

5. The criteria for assignment of a compensable disability 
rating for scar, right leg, have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7803-7804 
(2002) and 7801-7804, 7819 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate increased ratings claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The veteran did not receive notice regarding what evidence is 
necessary to establish an effective date in the event an 
increased rating was granted; however, the veteran was not 
prejudiced from this timing error because the denial of the 
veteran's claims in this appeal renders moot any question as 
to the appropriate effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and an 
appropriate VA medical examination. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disabilities is to be considered 
during the entire period from the initial assignment of the 
rating to the present time. See Fenderson v. West, 12 Vet. 
App. 119 (1999). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The veteran's service-connected scars are currently rated 
under Diagnostic Code 7804. Under the schedular criteria in 
effect when the veteran filed his claim, a noncompensable 
evaluation was assigned for slight disfiguring scars of the 
head, face or neck and a 10 percent evaluation was assigned 
for a moderately disfiguring scar of the head, face and neck. 
A 10 percent evaluation was assigned for poorly nourished 
superficial scars with repeated ulcerations or superficial 
scars objectively shown to be tender and painful. See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002). 
Evaluations were also available under Diagnostic Code 7805 
based on the limitation of function of the individual part 
affected. See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

During the interim of this appeal; however, on August 30, 
2002, the Schedule for Rating Disabilities of the Skin were 
amended. 

Under revised Diagnostic Code 7800, a 10 percent evaluation 
is assigned for veterans with one of eight (defined) 
characteristics of disfigurement on the head, face, or neck. 
The eight characteristics of disfigurement for evaluation 
purposes are: (1) a scar 5 inches or more (13 or more cm.) in 
length; (2) a scar at least 1/4 inch (0.6 cm.) wide at its 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo or hyper pigmented in an area exceeding 
6 square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.). 

A 10 percent evaluation may be assigned under Diagnostic Code 
7801 for a deep scar or one that causes limitation of motion 
and at least covers an area or areas exceeding 6 square 
inches (39 sq. cm.). A 10 percent evaluation may also be 
assigned under Diagnostic Code 7802 for a superficial scar 
that does not cause limited motion but that covers an area or 
areas of 144 square inches (929 sq. cm.) or greater. 

A 10 percent evaluation may also be assigned for a 
superficial unstable scar and a superficial scar that is 
painful on examination under Diagnostic Codes 7803 or 7804 or 
an evaluation can be assigned based on the limitation of 
function of the part affected under Diagnostic Code 7805.

The competent medical evidence of record shows that the 
veteran underwent a VA examination in May 2002. The 
examination report reflects that the veteran denied any pain 
or the need for any specific skin care, other than 
application of lubricating lotion. The veteran had not had 
plastic surgery for any of the scarring. The veteran denied 
any draining from the scars, but alleged that some shrapnel 
had worked its way out from the right leg approximately 10 
years prior. On physical examination, the veteran's scars 
were all well healed. There was no tenderness to palpation of 
any of the scars, no loss of tissue, no fixation to the 
underlying tissue and the scars were not disfiguring. The 
right shoulder scar was 1.4 inches long and 1.25 inches wide. 
The right hand scar was .75 inches long. The right leg scar 
was .75 inches long and .75 inches wide. The left thigh scar 
was .25 inches long. The chin scar was not visible and the 
veteran reported that it was within the confines of his 
beard. The diagnosis was well-healed, cosmetically acceptable 
scars.

In summary, the competent medical evidence of record shows 
that the veteran's service-connected scars are all 
superficial, well-healed, nondisfiguring, small scars that 
are not painful and do not result in limitation of motion. As 
such, the preponderance of the evidence weighs against a 
finding that compensable disability ratings are warranted for 
the veteran's service-connected scars of the chin, left side, 
right leg, right shoulder and right hand.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial compensable disability rating for 
scar, chin, is denied.

Entitlement to an initial compensable disability rating for 
scar, left side (claimed as right side), is denied.

Entitlement to an initial compensable disability rating for 
scar, right hand, is denied.

Entitlement to an initial compensable disability rating for 
scar, right shoulder, is denied.

Entitlement to an initial compensable disability rating for 
scar, right leg, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


